                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:19-CV-251-BO


  ERIC E. ROWE,                                )
                        Plaintiff,             )
                                               )
 v.                                            )                      ORDER
                                               )
 WAYNE COUNTY SHERIFF DEPUTY                   )
 SELLERS, DEPUTY BLEYERS, and                  )
 DEPUTY GUSTAFSON                              )
                 Defendants.                   )


         This cause comes before the Court following plaintiffs response to the Court's order to

 file a particularized complaint.

                                         BACKGROUND

         Plaintiff instituted this action by filing a motion for leave to proceed in forma pauperis.

 His motion was granted and his complaint was filed on June 26, 2019. In his original complaint,

 plaintiff complains of "[a]gressive force, assaulted and suffered fractures to my face and which

 caused me to have PTSD and bad dreams." [DE 5]. Plaintiff claims that he has suffered permanent

 damages to his nasal passage, has been in contact with a psychiatrist, and finally that he has

 evidence that will prove what happened in the altercation. Id.

         On October 24, 2019, the Court afforded plaintiff an opportunity to file a particularized

 ·complaint on or before November 6, 2019. The Court further denied defendants' motion to dismiss

. without prejudice. [DE 23]. On November 7, 2019, plaintiff filed a document reciting facts which

 appear to support the allegation made in his original complaint of aggressive force and assault.

 [DE 24].
                                             DISCUSSION

          Although plaintiff was afforded an opportunity to file a particularized complaint, he failed

  to file his document within the time provided by the Court. Plaintiff was notified that failure to
                                                                        '
· comply with the Court's order would result in dismissal of his case.

          The document filed by plaintiff also suffers from deficiencies. First, the document contains

 a factual recitation, but makes no assertion of a cause of action or a jurisdictional statement, nor

 does it seek any remedies. Fed. R. Civ. P. 8(a). Thus, if construed as a particularized complaint,

 it must be dismissed. Second, even if the Court were to consider the original complaint and

 plaintiffs purported particularized complaint together, the factual recitation fails to connect any

 of the defendants named in the original complaint with any of the alleged wrongdoing. Thus, even

 assuming that plaintiff has made a claim for excessive force in violation of the Fourth Amendment,

 plaintiff has failed to state a claim upon which relief could be granted. See, e.g., Wright v. Collins,

 766 F.2d 841, 850 (4th Cir. 1985).

         In sum, plaintiff has failed to comply with the Court's order to file a particularized

 complaint on or before November 6, 2019. Alternatively, plaintiffs claim is insufficient to survive

 frivolity review pursuant to 28 U.S.C. § 1915(e)(2) (a court may dismiss at any time an informa

· pauperis proceeding that fails to state a claim on which relief may be granted).

                                           CONCLUSION

         Accordingly, for the foregoing reasons, this action is DISMISSED in its entirety. The clerk

. is directed to close the case.

 SO ORDERED, this }Jday of November, 2019.



                                                T RRENCEW.BOYLE
                                                CHIEF UNITED STATES DISRICT


                                                   2
